 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    ERIC JOHNSON,                                       Case No. 2:18-cv-02343-GMN-CWH
12                       Petitioner,                      ORDER
13           v.
14    BRIAN WILLIAM, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   11), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 11) is GRANTED. Petitioner will have through September 20, 2019, to

21   file a complete application to proceed in forma pauperis, accompanied by a signed financial

22   certificate and a statement of his inmate account.

23          DATED: July 15, 2019
24                                                                ______________________________
                                                                  GLORIA M. NAVARRO
25                                                                Chief United States District Judge
26
27

28
                                                          1
